42 F.2d 321 (1930)
COSMOS CLUB
v.
UNITED STATES.
No. H-218.
Court of Claims.
June 16, 1930.
*322 *323 *324 George E. Hamilton and John F. McCarron, both of Washington, D. C., for plaintiff.
Fred K. Dyar, of Washington, D. C., and Herman J. Galloway, Asst. Atty. Gen. (McClure Kelley, of Washington, D. C., on the brief), for the United States.
Before BOOTH, Chief Justice, and LITTLETON and WILLIAMS, Judges.
LITTLETON, Judge.
The issue is whether the plaintiff is a social club within the meaning of section 801 of the Revenue Act of 1921, 42 Stat. 291, and section 501 of the Revenue Acts of 1924, 43 Stat. 321 (26 USCA § 872 note), and 1926, 44 Stat. 92. Those acts impose a tax of a certain percentage of any amount paid as dues or membership fees (where the dues or fees of an active resident annual member are in excess of $10 per year) to any social, athletic, or sporting club or organization; or as initiation fees to such a club or organization, if such fees amount to more than $10, or if the dues or membership fees (not including initiation fees) of an active resident annual member are in excess of $10 per year.
Article 4 of Treasury Regulations 43, part 2, revised, provides that, "The purposes and activities of a club and not its name determine its character for the purpose of the tax on dues," and article 5 provides, "Any organization, which maintains quarters or arranges periodical dinners or meetings for the purpose of affording its members an opportunity of congregating for social intercourse, is a `social * * * club or organization' within the meaning of the act, unless its social features are not a material purpose of the organization but are subordinate and merely incidental to the active furtherance of a different and predominant purpose, such as, for example, religion, the arts, or business."
Whether the dues or membership fees of a club or organization are subject to the tax as those of a social club within the meaning of the acts is primarily a question of fact. The facts in this case show that the predominant purposes of the plaintiff club were educational and for the advancement of its members in science, literature, and art, and that its main activities were conducted with the view of accomplishing such purposes. Its very few social features were but incidental to its predominant purposes.
Upon these facts plaintiff cannot be held to be a social club within the meaning of the statutes and the regulations. Aldine Club v. United States, 65 Ct. Cl. 315; Chemists' Club v. United States, 64 Ct. Cl. 156; Bankers' Club of America, Inc., v. United States (Ct. Cl.) 37 F.(2d) 982, and Washington Club v. United States, 38 F.(2d) 130, decided by this court February 10, 1930.
Plaintiff is entitled to recover, and judgment will be entered in its favor for $26,532.05, with interest from the dates of payments on the amounts aggregating this sum, as provided by law. It is so ordered.
*325 This case was tried before WHALEY, Judge, was appointed. He therefore took no part in its decision.
GREEN, Judge, did not hear this case and took no part in its decision.